Name: Commission Implementing Decision (EU) 2015/1338 of 30 July 2015 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2015) 5252) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  deterioration of the environment;  agricultural policy;  health;  animal product;  agricultural activity
 Date Published: 2015-08-01

 1.8.2015 EN Official Journal of the European Union L 206/69 COMMISSION IMPLEMENTING DECISION (EU) 2015/1338 of 30 July 2015 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2015) 5252) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. That Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees. That plan should at least include the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves the plans provided for in Article 29 of Directive 96/23/EC (the plans) submitted by certain third countries listed in the Annex thereto for the animals and animal products indicated in that list. (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC and currently listed in the Annex to Decision 2011/163/EU (the list). (4) Andorra has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Andorra for honey should therefore be included in the list. (5) Armenia, Kenya and the Republic of the Union of Myanmar have submitted a plan for aquaculture to the Commission. Those plans provide sufficient guarantees and should be approved. Entries for Armenia, Kenya and the Republic of the Union of Myanmar for aquaculture should therefore be included in the list. (6) Morocco has submitted a plan for poultry to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Morocco for poultry should therefore be included in the list. (7) The Commission requested that Peru provide information on the implementation of its plan for poultry and poultry products. In the absence of a reply from Peru there are not sufficient guarantees for approval. The entry for that third country concerning poultry and poultry products should be deleted from the list. Peru has been informed accordingly. (8) For the sake of market transparency and in accordance with public international law, it should be clarified that the territorial coverage of the EU on the approval of plans is limited to the territory of the State of Israel excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. The list is to be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X X AE United Arab Emirates X (1) AL Albania X X X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falklands Islands X X FO Faeroe Islands X GH Ghana X GM Gambia X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (7) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X X (1) KG Kyrgyzstan X KR South Korea X LB Lebanon X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PF French Polynesia X PH Philippines X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (3) X X (3) SM San Marino X X (3) X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (7) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.